Title: From James Madison to the Chairman of the Republican Society of Hancock County, Massachusetts, 15 March 1809
From: Madison, James
To: Chairman of the Republican Society of Hancock County, Massachusetts


Sir
Washington Mar. 15. 1809
I have recd the resolutions of the 23d. of Feby. conveyed thro’ you, by the meeting of inhabitants from the Towns of Eden, Trenton, & Mount Desert, in the County of Hancock in the State of Massachts.
The determination expressed by the Meeting to maintain the authority of the laws and the national rights, becomes Citizens who know their duty & love their Country.
In referring the embarrassments of our public situation to the wrongs of foreign powers, they have equally shewn that they understand the real source of them; and do justice to their own Govt. which has been constant in its endeavors to avert or terminate these aggressions.
I cannot too much applaud the attachment which these resolutions manifest to the Union, and that respect for the Will of the majority exercised thro’ the Constituted organs, which alone can preserve that or any other System of free Govt. The Union of these States cannot in truth be too highly valued or too watchfully cherished. It is our best barrier agst. danger from without, and the only one agst. those armies & taxes, those wars & usurpations, which so readily grow out of the jealousies & ambition of neighbouring & independent States. These reflections are proper at all times, but they ought, at the present, more particularly to repress even an appearance of disorganization, tending to encourage a perseverence in foreign aggressions or designs agst. our peace, our rights or our honor.
For the personal regard & confidence expressed towards me I tender my thanks and good wishes.
